 In the Matter Of ALBERT'S INCORPORATED, EMPLOYERandOFFICE EM-PLOYEES INTERNATIONAL UNION, LOCAL No. 243, A. F. OF L.,PETITIONERCase No. 20-RC-720AMENDED DECISION, ORDER, AND DIRECTION OFELECTIONSeptember 26,1950On June 6, 1950, the National. Labor Relations Board issued. aDecision and Order in the above-entitled proceeding, finding inappro-priate the severance of a unit of office clerical employees at theEmployer's Richmond, California, retail department store from astore-wide unit which the Board regarded as established by the bar-gaining history.Accordingly, the Board dismissed the petitionherein.'On July 8, 1950, the Petitioner filed a motion, asking that theBoard reconsider the said Decision and Order and alleging in sub-stance (a) that its proposed unit of office clerical employees is aprima facieappropriate unit in the absence of bargaining history ; (b)that there has been no bargaining history on a store-wide basis at theEmployer's Richmond store; (c) that there was no established bar-gaining unit at the Richmond store when the instant petition was filed;and (d) that the only past bargaining history for these employees hadbeen through a labor organization found by a Trial Examiner to becompany-assisted.On July 31, 1950, the Intervenor 2 replied, oppos-ing the granting of the Petitioner's motion.On August 4, 1950, thePetitioner requested leave to reply to the Intervenor.This requestwas denied on August 8, 1950.As stated below, after the issuance of the original Decision andOrder in this case, the Intervenor was found to have been unlawfullyassisted by the Employer in violation of Section 8 (b) (2) of the Act.That fact, as well as certain other matters brought to the Board's,attention by. the Petitioner's motion, raise substantial issues whichrequire our reconsideration of this case.We shall therefore vacate our100 NLRB 110.2Local 11.79, Retail Clerks International Association,A. F. L.91 NLRB No. 78.522 ALBERT'S INCORPORATED523Order of July 6, 1950, dismissing the instant petition, and order thatthe petition be reinstated.Upon the basis of the entire record in this case, the Board makesthe following:AMENDED FINDINGS OF FACT AND CONCLUSIONSThe Employer operates department stores in Marin and ContraCosta Counties in California.Its Contra Costa County store, whichincludes an annex, is at Richmond, California, and is the only storeinvolved -in this proceeding.In and after 1938, the Employer was a member of CaliforniaAssociation of Employers and its two subassociations, Contra CostaEmployers Council and Mann County Employers Council.From1938 to 1948, the Employer and other employer-members of ContraCosta Employers Council recognized the Intervenor as the collectivebargaining representative for all of their store employees "subject to"the latter's jurisdiction and entered into bargaining contracts for theseemployees.The parties to these contracts regarded the office clericalemployees as falling within the scope of the contract unit, althoughitdoes not appear that during the period 1938-48 the Intervenorprocessed any grievances on behalf of any office clericals..In November 1948, negotiations between Contra Costa EmployersCouncil and the Intervenor broke down ; since that date no contracthas been negotiated on a multiemployer basis for these employees. OnOctober 14, 1949, the Intervenor filed a petition for certification inCase No. 20-RC-700, alleging as appropriate its prior contract unit ofoffice clerical and sales employees of employer-members of ContraCosta Employers Council, including the Employer.On or beforeOctober 26, the Employer withdrew from Contra Costa EmployersCouncil and, on October 27, signed a proposed contract with the Inter-venor covering employees at the Employer's Richmond store.3Thiscontract contained an illegal union-security clause.On the same day,the Petitioner filed the instant petition seeking a unit of office clericalemployees at the Employer's Richmond store.4On August 1, 1950, following the issuance of a complaint uponcharges filed by the Petitioner based on the afore-mentioned union-security provision and a hearing had, the Board issued its Decisionand Order in Cases Nos. 20-CA-320 and 20-CB-105,5 finding,inter3 On November 28, 1948, the Intervenor withdrew its petition in Case No. 20-RC-700.4 This proposed contract was not immediately signed by the Intervenor, but was to besigned later and submitted to the Intervenor's membership for approval.The instantrecord does not disclose the date when the contract was signed by the Intervenor and sub-mitted and approved by the membership.5 (Unpublished.)The Board adopted the findings and conclusions of the Trial Examiner,in the absence of exceutions to the Intermediate Report. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDalia,that, by executing a contract with the Intervenor containing anillegal union-security clause, the Employer herein had unlawfullyassisted the Intervenor, in violation of Section 8 (a) (1) and (2) of theAct.The Board accordingly ordered the Employer to withdrawrecognition from the Intervenor as bargaining representative ofemployees at the Employer's Richmond store until the Intervenorshould be certified by the Board.As set forth in our original decision, the office clericals at the Em-ployer's Richmond store constitute a homogeneous group such as wehave found may constitute an appropriate bargaining unit, absent ahistory of collective bargaining on a broader basis.6 In that deci-sion, however, we concluded that the history of bargaining with theIntervenor on a store-wide basis rendered inappropriate a unit con-fined to the office clericals.But that conclusion is no longer war-ranted, in view of the fact that the Employer has been found to haveextended illegal assistance to the Intervenor. It has long been thepolicy of the Board not to predicate a unit finding on the collectivebargaining experience of a union found to have been illegally assistedby the Employer.' That principle is applicable . here, and we there-ore find that there is no bargaining history which precludes the estab-lishment of a unit of office clericals at this time.Accordingly, upon the basis of the above amended findings of factand the entire record in this case, we reach the following conclusions :1.We find that a question affecting commerce exists concerningthe representation of the employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.2.We find that all office clerical employees at the Employer's Rich-mond store,8 excluding sales and other employees and supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.ORDERIT Is h EREBY ORDEREDthat the Order dismissing the petition in thiscasebe, and it hereby is, vacated.. [Text of Direction of Election omitted from publication in thisvolume.]MEMBERS REYNOLDS and MURDOCK took no part in the considerationof the above Amended Decision, Order, and Direction of Election.6Maas Brothers, Inc.,88 NLRB 129;Meier & Frank Company,86 NLRB 517.7SeePacific Telephone and Telegraph Company,80 NLRB 107, and cases cited therein.8These employees include billers,bookkeepers,cashiers,payroll clerks, invoice clerks,credit interviewers,and secretary clerks.I